There are two modes of excepting to awards; one for what appears on the face of the award itself, as that it does not come up to the requisites of the law for constituting a good award; the second is for matter extraneous, as for misbehavior of the arbitrators. The first and the third of these objections are of the first sort, the second of the latter sort. The first objection amounts to this, that the arbitrators have not passed upon all that was particularly referred to them, and if this appear upon the face of the award, it is not a good one. They have awarded that the first settlements were final. This is equivalent to saying that the settlements ought not to be disturbed or opened, and this they could not determine without examining into the errors complained of, to see whether in reality there were any errors (31) or not. It was not necessary they should state each complaint of error and say it was ill-founded; they have stated enough to show they have considered these complaints and overruled them, and that is enough. As to the third exception, to be sure the rule is that an award must be mutual, but the meaning of that is that the award must be so construed as not to leave him, who is to pay, liable to be sued for the same cause for which he is awarded to pay; but here it sufficiently appears by looking into the bill, pleadings, reference, and award, for what cause they order this sum to be paid, and then it follows that if he should be again sued for the same cause, he may produce these proceedings and show he has already discharged himself of these *Page 50 
demands. It is not necessary they should have awarded anything to be paid or done by Simpson; the Coblers award reported by Burrow was held good; it awarded a sum to be paid for the first breach of the law, and this was upon the principle that the word for sufficiently identified the cause which was the consideration of the payment. As to the second objection, that is for the misbehavior of the arbitrators, and must be made out by proofs.
A day was given to make out the proof, and on that day no proof being adduced to substantiate the exception, it was overruled, and a decree passed agreeably to the award.
NOTE. — See Bryant v. Milner, 1 N.C.; Carter v. Sams, 20 N.C. 182 [20 N.C. 321]; Cheek v. Davidson, 36 N.C. 68.